DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The amendment filed on November 11, 2021 cancelled no claims.  Claims 1, 12, 15, and 17 were amended and no new claims were added.  Thus, the currently pending claims addressed below are claims 1-20.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, interactions between ad-avatars and potential customer avatars, and/or historical viral marketing results. According to paragraph 60 discloses that at an end of a session (or at any time), the ad-avatar control tool may record, e.g., in the ad-avatar database, statistics, for example, on the number of interactions with the potential customer avatars, the scripts that generated interest, the number of resulting sales, amongst other statistical data.  Thus, according to the applicant’s specification, what is stored in the database is not interactions that occur between the ad-avatars or the one or more ad-avatars themselves as currently claimed.  Instead, the specification is clear that the interactions are between an ad-avatar and a customer avatar.  As such, it is clear that the applicant’s specification does not support “analyzing the real-time information interactions between the one or more ad-avatars, and historical viral marketing results” and “analyze the real-time information against a database of historical incidents, interactions between the ad-avatars, and historical viral marketing results” respectively. The examiner suggests amending the claims to recite “analyzing the real-time information against a database of historical incidents, interactions between the one or more ad-avatars and potential customer, and historical viral marketing results” and “analyze the real-time information against a database of historical incidents, interactions between the ad-avatars and potential customer, and historical viral marketing results” which is supported by the applicant’s specification.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Independent claims 1 and 17 have been amended to recite: “analyzing the real-time information against a database of historical incidents, interactions between the one or more ad-avatars, and historical viral marketing results” and “analyze the real-time information against a 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-12 and 15-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brush (U.S. Patent Number: 5,884,029) in view of Black (U.S. Patent Number: 8,606,610) in further view of Takeda et al. (JP 2009205552).

Claim 1, 9-11, 17 and 20: Brush disclose a method and a control system in a computer infrastructure having computer executable code, comprising: 
generate and provide one or more ad-avatars in a virtual universe (VU) which perform one or more viral advertisements in the VU based on interaction within the VU and real-time information from the VU based on an analysis (Brush - Col 7, line 7-12: virtual salesperson (ad-avatar) is generated and provided in a virtual department store, the virtual salesperson detects entry of customer avatar and begins collecting information; Col 7, lines 16-22: virtual salesperson detects that the customer avatar is an older middle-class male and based on its programming approaches the customer avatar with a predetermined sales pitch for older males);
wherein the interactions include monitoring and gathering real-time information from the VU (Brush - Col 7, line 7-12: the virtual salesperson detects entry of customer avatar and begins collecting information; Col 7, lines 16-22: virtual salesperson detects that the customer avatar is an older middle-class male and based on its programming approaches the customer avatar with a predetermined sales pitch for older males; Brush: Col 8, line 61 through Col 9, line 28: the information regarding the topic of large, green, plaid, long-sleeve oxfords is occurring in real-time; Col 6, lines 3-5: if the avatar requires user input to the real-time discussion topic it is transmitted as a request for directions and awaits a response);
Col 7, lines 6-30: salesperson approaches customer avatar and collets information including outwardly observable characteristics, this information is analyzed and a course of action is pursued based on conclusions drawn from outwardly observable characteristics; the avatar detects that the customer is an older middle class male and approaches the customer avatar with a sales pitch for older middle class males (analysis based on interactions between the one or more ad-avatars and determining an advertisement based on the interaction); Col 7, lines 31-43: switching from an aggressive older middle class male sales pitch to a less aggressive older middle class male sales pitch based on an incident of the customer taking two steps backward and frowning (historical incident causing selection of advertisement); Col 7, line 56 through Col 8, line 15: if the customer responds a check is made to see of the response is consistent (historical viral marketing results) with the current sales process, if inconsistent check is made to determine if an appropriate sales process is available; Col 3, lines 24-47; Col 5, lines 1-6; Col 8, lines 38-44; and Col 9, lines 2-7: The data used to draws conclusion, determines appropriateness, switches sales pitches, and determines consistency may reside in a database on a server).
directing the one or more ad-avatars to perform one or more viral advertisements in the VU based on the real-time information based on the analyzing (Brush - Col 7, lines 19-23: virtual salesperson approaches the customer avatar with a 
detect one or more topics related to conversations of one or more potential customer avatars by monitoring information from the VU (Brush – Col 7, lines 31-34 and 38-43: additional programming of the virtual salesperson will allow it to change from one sequence of events to another based on the reactions of the customer avatar such as changing to a less aggressive sales pitch and backing away to surveillance distance; Col. 8, lines 38-49 and Col 9, line 2-13: virtual salesperson detecting topic of customer conversation);
determine one or more scripts related to the one or more topics (Brush - Col. 8, lines 38-49 and Col 9, line 2-13: determining script in response to customer avatar’s question regarding a specific topic (item of clothing)); 
perform the one or more scripts by the one or more ad-avatars nearby the one or more potential customer avatars (Brush - Col. 8, lines 38-49 and Col 9, line 2-13: virtual sales person performs script of showing customer avatar where the item of clothing is and/or performs script suggesting alternate item of clothing); 
detect a presence of a crowd of potential customer avatars in a region/area of the VU (Brush - Col 6, line 67 through Col 7, line 3: the reaction to a stimulus by the salesperson avatar is programmed to react one way if a one-on-one situation is detected, a second way if a small group situation is detected, and a third way if a large group situation is detected); 
setting a crowdedness indicator of an region/area of the VU by measuring a number of avatars including the one or more ad-avatars in a defined size area; 
Brush discloses that the salesperson avatar can be programmed to react to a stimulus in one way if a one-on-one situation is detected, a second way if a small group situation is detected, and a third way if a large group situation is detected in column 6, line 67 through column 7, line 3.
Brush does not disclose: 
setting a crowdedness indicator of an region/area of the VU by measuring a number of avatars including the one or more ad-avatars in a defined size area; 
determining whether the region/area is more crowded with respect one another; and  
placing one or more additional ad-avatars in the region to present a perception of crowdedness and increased popularity of the area if the region is more crowded;
However, the analogous art of Black discloses that it is well known to set a crowdedness indicator of an region/area of the VU by measuring a number of avatars including the one or more ad-avatars in a defined size area; determine whether the region/area is more crowded with respect one another; and place one or more additional ad-avatars in the region to present a perception of crowdedness and increased popularity of the area if the region is more crowded column 4, line 65 through column 5, line 9 (using avatar tracking to determine the number and location of customer avatars and using this data to determine the number of salespersons for a given situation (e.g. measuring the number of avatars in a region thereby creating a crowdedness indicator, as the data is used to determine the number of salespersons for a given situation the number of salesperson avatars is also measured)) and column 5, lines 20-39 (a monitoring service that generates event data to count the number of customers in or entering a facility and/or identify hotspots within the environment (determining using hotspots/crowdedness indicators regions/areas that are more crowded than other regions/areas); and  the outputs are fed back into the virtual world where the effect may be observed (e.g. additional salesperson(s) a placed in the region, the end result being a perception of crowded and increased popularity of the area).
Brush and Black are clearly analogous arts as they both deal with salesperson avatars interacting with customer avatars in a virtual world and one of ordinary skill in the art would have been expected to look to the prior art of both Brush and Black for inspiration when contemplating an invention directed to business-customer avatar interactions in a virtual environment.
Therefore, it would have been obvious to one or ordinary skill in the art at the time the invention was made to modify the invention of Brush to include the ability to set a crowdedness indicator of an region/area of the VU by measuring a number of avatars including the one or more ad-avatars in a defined size area; determine whether the region/area is more crowded with respect one another; 
The motivation for combining Brush and Black in this manner is to make strategic business decisions regarding the total number of employees to have available (Black: Col 5, lines 14-16) 
detect a response from one or more potential customer avatars in response to the one or more additional ad-avatars (Brush – Col 8, lines 39-50 and Col 9, lines 2-29: response detected from one of a plurality of customers in response to being approached by one of a plurality of salesperson); and when no response is detected within a predetermined time period, one of: end the one or more viral advertisements; and reevaluate a current location of the one or more ad-avatars in the VU (Brush: Col 7, line 64 through Col 8, line 10: if the customer does not respond a check is made to determine if this type of response is consistent with the current sales process, if it is not consistent change to a different sales process (e.g. end current sales process), and if there is no consistent sales process for such a lack of response contact CSR; Examiner note: the predetermined time period is inherent in that some programmed time frame for a response is required in order to have the salesperson avatar initiate a check);
determine a lack of a knowledge base of the one or more ad-avatars (Brush: Col 7, line 64 through Col 8, line 10: if the customer does not respond a check is made to determine if this type of response is consistent with the current sales process, if it is not consistent change to a different sales process (e.g. end 
send an additional ad-avatar having a requisite knowledge base to compensate for the lack of a knowledge base of the one or more ad-avatars.
Brush and Black disclose determining a lack of a knowledge base of the one or more ad-avatars in at least column 7, line 64 through column 8, line 10 of Brush and sending an additional ad-avatar that has the type of skills that should be available in at least column 5, lines 7-16.
Brush and Black do not specifically recite sending an additional ad-avatar having a requisite knowledge base to compensate for the lack of a knowledge base of the one or more ad-avatars.
However, the analogous art of Takeda discloses that it is well known to determine that an ad-avatar lacks the requisite knowledge to answer a question and sending an additional ad-avatar with the requisite knowledge to answer the question on at least page 24, paragraph [0002] (avatar having a lack of knowledge); page 28, paragraph [0023] (an agent can be a user that asks a question); and page 28, paragraphs [0025] through [0026] (the topic of the query is extracted, a search of the agent list is performed to select an agent that has the required information is provided).
Brush, Black and Takeda are clearly analogous arts as they all deal with salesperson avatars interacting with customer avatars in a virtual world and one of ordinary skill in the art would have been expected to look to the prior art of 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have modified the invention of Brush and Black to incorporate the ability to send an additional ad-avatar having a requisite knowledge base to compensate for the lack of a knowledge base of the one or more ad-avatars.
The motivation for doing so is that help techniques are essential when an avatar lacks knowledge about a topic and there is a need for a virtual world specific help technology that allows clerks, who are major providers of help, to answer difficult customer questions (Takeda: Page 24, Paragraphs [0002], [0003] and [0009]).


Claims 2 and 18: Brush, Black and Takeda disclose the method of claim 1 and the control system of claim 17, further comprising configuring the one or more ad-avatars as one or more proactive ad-avatars, wherein the one or more proactive ad-avatars initiate a dialog with one or more potential customer avatars using a script (Brush - Col 8, line 32 through Col 9, line 17: Salesperson avatar initiates the dialog).

Claims 3 and 18: Brush, Black and Takeda disclose the method of claim 1, further comprising configuring the one or more ad-avatars as one or more reactive ad-Brush - Col 5, line 18-35: user avatar 1 initiates the dialog, avatar 2 is programed to react to the dialog initiated by avatar 1; Col 7, lines 1-5: avatars can be programmed to react do different stimulus in different manners; Col 7, lines 38-43: salesperson avatar changes from a proactive ad-avatar to a reactive ad-avatar; Col 7, lines 59-64: salesperson avatar first collects information as input before presenting a sales pitch which is a reactive method; and Col 9, lines 1-13: salesperson avatar changes from a proactive sales program to a reactive sales program).

Claims 4, 5, 6 and 19: Brush, Black and Takeda disclose the method of claim 1 and the system of claim 17, further comprising: 
detecting a response from one or more potential customer avatars in response to the one or more ad-avatars (Brush – Col 8, lines 39-50 and Col 9, lines 2-29: response detected from one of a plurality of customers in response to being approached by one of a plurality of salesperson); 
notifying a customer service representative (CSR) when a response is detected (Brush: Col 7, line 64 through Col 8, line 10: a check is made to determine if a detected response is consistent with the current sales process if so continue sales process, if it is not consistent change to a different sales process (e.g. end current sales process and start a new sales process), and if there is no consistent sales process for the detected response contact CSR (controller or programmer); and
Brush: Col 7, line 64 through Col 8, line 10: disengage current sales process and contact CSR (controller or programmer); Col 5, lines 32-51: allowing the CSR (controller or programmer) to take control once a script condition terminates a script; ).

Claim 7: Brush, Black and Takeda disclose the method of claim 6, further comprising preventing a detecting of the one or more ad-avatars by the one or more potential customer avatars (Brush – Col 7, line 56 through Col 8, line 10: customer avatar does not respond to salesperson avatar as such there is no indication that the salesperson avatar has been detected; Col 8, line 61 through Col 9, line 2: Avatar not detecting (interacting with) salesperson until the avatars sales pitch is changed.  Col 3, lines 24-47: avatars are made up of different characteristics such as shape, color, preferences and personality which are controllable by the user via programming; Col 7, lines 16-23: detection of an avatar can be based on clothing choice, hair color or any other physical traits, thus any change to the characteristics of an avatar would inherently prevents detection of said avatar, thus when a salesperson changes sales pitch, each of which has different mechanical moves and verbal moves its detection is being prevented based on the applicant’s specification paragraph 59).

Brush – Col 7, lines 31-43: salesperson avatar changes sales pitch (ending first sales pitch) and backs away to a seven foot surveillance distance (reevaluation of current location); Col 7, line 59 through Col 8, line 10: the ending of the sales pitch and reevaluation of the current location is done when no response is detected; Col 8, line 61 through Col 9, line 2: ending one type of sales pitch and beginning another when no verbal response is detected).

Claim 12: Brush, Black and Takeda disclose the method of claim 1, wherein the real-time information includes discussion topics (Brush: Col 8, line 61 through Col 9, line 28: the information regarding the topic of large, green, plaid, long-sleeve oxfords is occurring in real-time; Col 6, lines 3-5: if the avatar requires user input to the real-time discussion topic is transmits a request for directions and awaits a response).

Claim 15: Brush, Black and Takeda disclose the method of claim 1, wherein: 
the gathering, by the one or more ad-avatars, the real-time information occurs from a surrounding VU environment (Brush: Col 7, lines 6-22: the salesperson avatar collects the outwardly observable characteristics of the potential customer); and 
the performing one or more viral advertisements in the VU by the one or more ad- avatars comprises discussing, using or demonstrating a product or a service Brush: Col 7, lines 6-22: based on the observed characteristics the salesperson avatar selects a sales pitch consisting of mechanical moves and verbal moves; Col 9, lines 1-28: an example of a salesperson avatar using a selected sales pitch when discussing, using or demonstrating a product or a service; Col 5, lines 18-57 and Col 6, lines 14-45: user1’s avatar1 gives user2’s avatar2 a gift list (list of advertised products); avatar 2 searches (passes on) the items on the gift list to stores to find out which stores have the items in question, and reports back to user2 with regard to the user (shops) that have the advertised products).

Claim 16: Brush, Black and Takeda disclose the method of claim 1, wherein the directing the one or more ad-avatars to perform the one or more viral advertisements comprises modifying a script run by the one or more ad-avatars to customize the one or more viral advertisements based on attributes of other avatars in the VU and a database of targets (Brush: Col 7, lines 6-30: the salesperson avatar collects the outwardly observable characteristics of the potential customer and based on the observed characteristics the salesperson avatar selects a sales pitch consisting of mechanical moves and verbal moves and presents a customized viral advertisement for older males, a different script would have been used for women; Col 9, lines 1-28: an example of a salesperson avatar using a customized sales pitch when discussing, using or demonstrating a product or a service).

Claim 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brush (U.S. Patent Number: 5,884,029) in view of Black (U.S. Patent Number: 8,606,610) in view of Takeda et al. (JP 2009205552) in further view of Hengel et al. (PGPUB: 2009/0041214).

Claim 13: Brush, Black and Takeda disclose the method of claim 12, further comprising: 
detecting a change in discussion topics from a current discussion topic to a new discussion topic Col 9, lines 1-29: topic change detected from large, green, plaid, long-sleeve oxfords to large, blue, plaid, long-sleeve oxfords and salesperson provides price for the large, blue, plaid, long-sleeve oxfords (second topic)); 
changing a behavior and an appearance of the one or more ad-avatars to match the new discussion topic(Brush: Col 7, lines 6-30: for each customer, the salesperson avatar collects the outwardly observable characteristics of the potential customer; for each customer the salesperson avatar selects a different sales pitch consisting of mechanical moves (appearance) and verbal moves (behavior) and a discussion ensues regarding a topic of item for which the customer is looking for); and 
recording statistics on: interactions with potential customer avatars; scripts; and resulting sales (Brush - Col 5, line 18 through Col 6, line 13; Col 7, lines 6-50; Col 7, line 56 through Col 8, line 14; Col 8, line 32 through Col 9, line 17; Column 7, line 6 through Column 9, line 32).

Brush, Black and Takeda do not disclose how the appropriateness of a script is determined.  As such, Brush, Black and Takeda do not disclose recording statistics on: interactions with potential customer; scripts; and resulting sales.
However, the analogous art of Hengel discloses that it is well known to determine the effectiveness/success of advertising scripts based on statistics derived from data about interactions with potential customer; scripts; and resulting sales in at least paragraphs 66, 76, 79-80 (where data including: the product advertised, the script used, components of the script used, the customer responses, and the outcome of a call such as an order, lead, or sale are stored and updated and then used to determine various statistics such as product percentage order conversion data, the number of computer script driven versus 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention, to have modified the invention of Brush, Black, and Takeda to use the specific method of determining the effectiveness of an advertising script disclosed by Hengel.
The rationale for doing so is merely requires the use of known techniques to improve similar methods in the same way. Brush teaches the base method of selecting the most appropriate script, but does not provide any specific details regarding how the script was deemed appropriate for a given customer and/or situation.  Hengel disclose a comparable method with respect to determining the effectiveness of a script but provides specific details with regard to how the effectiveness was determined. One of ordinary skill in the art would have recognized the adaptation of the specific method of determining effectiveness of Hengel to the generic base method disclosed by Brush for the predicted result of an improved method for determine the appropriateness of a script.

Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brush (U.S. Patent Number: 5,884,029) in view of Black (U.S. Patent Number: 8,606,610) in view of Takeda et al. (JP 2009205552) in further view of Hengel et al. (PGPUB: 2009/0041214) and Rothschild et al. (PGPUB: 2009/0030774).

Claim 14: Brush, Black, Takeda and Hengel disclose the method of claim 13, further comprising 
updating an ad-avatar database with the statistics to: optimize for viral advertising: ad-avatar profiles; the scripts; products; and customer profiles (Hengel: Paragraphs 66, 76, 79-80: data including: the product advertised, the script used, components of the script used, the customer responses, and the outcome of a call such as an order, lead, or sale are stored and updated and then used to determine various statistics such as product percentage order conversion data, the number of computer script driven versus non-computer script driven percentage sales, outcome type data, a computer script success percentage, a component success percentage, a question order success percentage, a question success percentage, or interactive drop off percentage); and 
determine compensation for placing the one or more viral advertisements.
 Brush, Black, Takeda and Hengel  are silent with regards to determining compensation for the placement of the one or more viral advertisement.
However, the analogous art of Rothschild discloses that it is well-known to provide compensation for placing one or more viral advertisements in a virtual world in at least paragraphs 40 and 90.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the  invention to have included the determination of compensation for the 
The rational for doing so is that there are a limited number of predictable options for paying a salesperson avatar for performing advertisements.  One such predictable option is to provide compensation for such acts, the only other option is to not compensate the virtual salesperson. 

Response to Arguments
Applicant's arguments filed November 11, 2021	 have been fully considered but they are not persuasive. 
The applicant asserts that Brush, Black, and Takeda do not disclose monitoring and gathering real-time information from the VU, analyzing the real-time information against a database of historical incidents, interactions between the one or more ad-avatars, and historical viral marketing results, and directing the one or more ad-avatars to perform one or more viral advertisements in the VU based on the real time information based on the analyzing.  The examiner disagrees.  
Brush clearly discloses monitoring and gathering real-time information from the VU in at least Col 7, line 7-12 (the virtual salesperson detects entry of customer avatar and begins collecting information), Col 7, lines 16-22 (virtual salesperson detects that the customer avatar is an older middle-class male and based on its programming approaches the customer avatar with a predetermined sales pitch for older males), Col 8, line 61 through Col 9, line 28 (the information regarding the topic of large, green, plaid, long-sleeve oxfords is occurring in real-time), and Col 6, lines 3-5 (if the avatar requires user input to the real-time discussion topic it is transmitted as a request for directions and awaits a response). 
Additionally Brush further discloses that the database analyzed and used to select sales pitches is a database of historical incidents, interactions between the one or more ad-avatars, and historical viral marketing results in at least Col 7, lines 6-30 (interaction between ad avatar and customer - salesperson approaches customer avatar and collets information including outwardly observable characteristics, this information is analyzed and a course of action is pursued based on conclusions drawn from outwardly observable characteristics; the avatar detects that the customer is an older middle class male and approaches the customer avatar with a sales pitch for older middle class males), Col 7, lines 31-43 (historical incident - switching from an aggressive older middle class male sales pitch to a less aggressive older middle class male sales pitch based on an incident of the customer taking two steps backward and frowning), and Col 7, line 56 through Col 8, line 15 (historical viral marketing results - if the customer responds a check is made to see of the response is consistent with the current sales process, if inconsistent check is made to determine if an appropriate sales process is available).  Thus, the limitations of the claim as currently written have been met.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W VAN BRAMER whose telephone number is (571)272-8198. The examiner can normally be reached Monday-Thursday 7:00 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John Van Bramer/Primary Examiner, Art Unit 3621